PER CURIAM:
James Guseh appeals the district court’s order accepting* the recommendation of the magistrate judge and dismissing his employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Guseh v. North Carolina Central Univ., No. 1:04-cv-00042-JAB, 2006 WL 694621 (M.D.N.C. Mar. 13, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The district court accepted the magistrate judge’s recommendation with one exception: the court found that Guseh’s claim under the North Carolina Constitution was not barred by sovereign immunity, Corum v. Univ. of N.C.. 330 N.C. 761, 413 S.E.2d 276, 289-92 (1992), but rather, was barred because such direct constitutional claims may only proceed in the absence of an alternative state remedy. Id.; Ware v. Fort, 124 N.C.App. 613, 478 S.E.2d 218, 222 (1996).